Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 43-44, 47-48 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schuler 6606992.
Schuler figure 1 has receptacle section reconfigurable between two configuration and an aerosol element 130 insertable    into the first portion 10 and having a second portion 12 movable to the first configuration figure 16A defining a flow path and a second configuration figure 16 in which the element 130 may be inserted into the receptacle, the movement being along the axis of the receptacle.  Claim 4, 43, 47, 48 met by Schuler so as applied.  Claim 45 the part 130 is self-supporting and also obvious even if a drug to include a flavor in the capsule  for better taste .  Above adequate  but   should any feature be at issue, it may be deem obvious variation  under 35 USC 103 .
Claims 1 ,  4, 12, 13, 43, 44, 47, 48 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cavazze 4338931.
For claims 1, 43, 48, Cavazze figures 7, 8, shows receptacle section for an aerosol element CP the receptacle configurable to first or closed configuration, figure 8 and second or open configuration, figure 7 in which the element may be inserted into the receptacle, the receptacle having first portion 110 and second portion 111, the movement being along the axis pf the receptacle.  For claim 4, the movement is by sliding.     For claims 12, 13, the second portion 111 includes a  side  opening through which the 
Above adequate, but any matter at issue, it may as alternative be deemed an obvious variant under 35 USC 103.
Claims 5-11, 14-20, 22, 23, 25, 26, 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abrams Neil whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEIL ABRAMS/Primary Examiner, Art Unit 2832